

CONSULTING AGREEMENT




THIS AGREEMENT made the 2nd day of May, 2005.


BETWEEN:


BRISTOL INVESTOR RELATIONS, a division of
BRISTOL CAPITAL LTD.
A corporation incorporated pursuant to the laws
of the Province of Ontario.
 
(hereinafter referred to as the “Consultant”)
 
- and -
 
BrandPartners Group, Inc. 
A corporation incorporated pursuant to the laws
of the State of Delaware.


(hereinafter referred to as the “Corporation”)




WHEREAS the Consultant carries on the business of investor relations including
assisting public companies in the promotion of corporate activities;
AND WHEREAS the Corporation is a publicly traded company;


AND WHEREAS the Corporation desires to retain the Consultant to provide specific
services for the Corporation as herein set forth.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the parties (Parties”) contained herein, the sum of
One Dollar ($1.00) now paid by each party hereto to each of the other parties
hereto, and other good and valuable consideration (the receipt and sufficiency
of which is hereby acknowledged by each of the parties hereto), it is hereby
agreed as follows:




1. Term


The term of this Agreement shall be twelve (12) months, commencing ______, 2005
and ending ______, 2006   subject however, to prior termination as provided in
Section 5 of this Agreement.
 
2. Relationship of the Parties


The Parties intend that the relationship between them created under this
Agreement is that of an independent contractor only. It is agreed that it is not
the intention of the parties to this agreement to create, nor is this agreement
to be construed as creating, a partnership or agency relationship for any
purpose. The Consultant acknowledges that it is not an Agent of the Corporation,
and that it may not commit the Corporation to any action and/or obligation, and
that any and all agreements or arrangements that the Consultant may negotiate
for or with the Corporation will be subject to acceptance by the Corporation
through its board of directors or authorized officers.


 
 

--------------------------------------------------------------------------------

 


3. Compensation


The Corporation shall pay to the Consultant a fee of USD $5,000.00 per month
payable at the beginning of each month of service under this agreement.


4. Expense Reimbursement


The Corporation agrees to promptly reimburse the Consultant for reasonable
expenses incurred by the Consultant in the course of performing its obligations
upon submission to the Corporation of appropriate documentation evidencing such
expenses. These expenses may include but are not limited to travel, lodging,
meals, vendor fees, printing fees, etc. Consultant must obtain written approval
of Corporation prior to expending in excess of $500 in expenses in any given
calendar month.






5. EARLY TERMINATION


(1) Notwithstanding section 1 of this Agreement, this Agreement may be
terminated:



(a)  
By the Corporation, upon ten (10) days prior written notice to the Consultant,
in the event that:




(i)  
the Consultant requests the Corporation to perform acts or services in violation
of any law, rule, regulation, policy or order of any federal or state regulatory
agency;




(ii)  
the Consultant distributes to the public information containing material
misrepresentations or omissions; or




(iii)  
the Consultant engages in “insider trading” or violates the provisions of
Articles VII.




(b)  
By the Consultant, upon ten (10) days prior written notice to the Corporation,
in the event that:




(i)  
the Corporation requests the Consultant to perform acts or services in violation
of’ any law, rule, regulation, policy or order of any federal or state
regulatory agency;




(ii)  
the Corporation distributes to the public information containing material
misrepresentations or omissions; or




(iii)  
the Corporation is engaging in conduct in violation of any law, including rules,
regulations, orders and policies of any federal or state regulatory agency.



 
 

--------------------------------------------------------------------------------

 

(2)  
In addition to any early termination rights in 5(1) above, the Corporation may
terminate this Agreement, without cause and for any reason whatsoever any time,
after three (3) months, provided that the Corporation notifies the Consultant in
writing of such termination at least one (1) week prior to the end of the last
day of the given month.




(3)  
In addition to any early termination rights in 5(1) above, the Consultant may
immediately terminate all of its obligations hereunder by notice in writing to
the Corporation in the event of default by the Corporation of any of the
compensation provisions contained in section 3 hereof remaining uncured for five
(5) days after notice thereof, without prejudice to any other rights the
Consultant may have in law or equity to amounts owing hereunder or otherwise.




(4)  
In the event of early termination of this Agreement by the Corporation either in
accordance with 5(1)(a) or 5(2) above,




(i)  
the Corporation will still be required to deliver all compensation owed to the
Consultant up to the date of termination, and

 
6. Disclosure


Both the Consultant and the Corporation agree, during the Term of this Agreement
and for a period of two (2) years after the Termination Date, not to disclose
the existence of this Agreement or the nature of this Agreement to any person
other than its directors, officers, employees, agents and advisors without the
prior express written consent of the other party unless compelled by an order
made by a court of competent jurisdiction or as otherwise required by applicable
securities law. The Parties acknowledge and agree that non-compliance with this
provision will entitle the other party to terminate the Agreement in accordance
with paragraph 5 above in addition to any other remedies available at law.
Notwithstanding the foregoing, the Corporation may disclose the existence of and
content of this Agreement if the Corporation reasonably deems such disclosure
necessary to comply with applicable law.
 
7. Consultant’s Covenants, Representations, Warranties and Obligations


The Consultant covenants and agrees that it shall, during the Term of the
Agreement:





(a)  
introduce the Corporation to stock brokers, fund managers, analysts and other
professional money managers;




(b)  
assist in arranging and moderating investor conference calls;




(c)  
assist in arranging and attending investor meetings and road show presentations;



 
 

--------------------------------------------------------------------------------

 

(d)  
provide the Corporation with a contact telephone number and contact email
address for publication of Corporation’s press releases and investment
materials;




(e)  
obtain the written consent from the Corporation prior to the release or
dissemination of any information about the Corporation that has previously been
publicly released and has subsequently been modified as to form of presentation
or content by an individual or entity other than the Corporation; and




(f)  
provide general consulting to the Corporation in other areas of investor
relations.



The Consultant acknowledges and agrees that all such activities carried on by
the Consultant shall comply with all applicable laws and regulations.




8. Non-Exclusive Services by Consultant


The Consultant shall devote such of its time and effort as may be necessary to
discharge the Consultant’s duties as outlined hereunder, and shall not be
restricted from engaging in other activities during the Term of this Agreement.
The Corporation specifically acknowledges and agrees that the Consultant is
presently engaged in (and/or may in the future and during the Term of this
Agreement provide) other business activities of a similar or different nature to
those provided for in this Agreement with other clients and that it will
continue to deliver (and/or make available) such services during the Term of
this Agreement.




9. Disclaimer by Consultant;


(a) The Consultant makes no representation to the Corporation or others that:



(i)  
its efforts or services will result in any enhancement to Corporation;

(ii)  
the price of the Corporation's publicly traded securities will increase;

(iii)  
any person will purchase the Corporation's securities; or

(iv)  
any investor will lend money and/or invest in or with the Corporation.



(b)
The Consultant has advised the Corporation, and the Corporation acknowledges and
understands that the Consultant:




(i)  
is in the business of investor/public relations and other related business;

(ii)  
in no way claims to be an investment advisor and/or stock or securities broker;

(iii)  
is not licensed as a stock or securities broker;

(iv)  
is not in the business of selling such stock or securities or advising as to the
investment viability or worth of such stocks or securities.





10. Limitation on use of Non-Public Information by Consultant


The Corporation acknowledges and agrees that it is the responsibility of the
Corporation to comply with the disclosure obligations of companies with publicly
traded securities in the United States of America and to obtain counsel as to
what information shall be disclosed publicly or to the Consultant. However, the
Consultant acknowledges that in its capacity as a consultant for the
Corporation, it may obtain confidential information about the Corporation’s
business, affairs or financial condition, which the Corporation does not wish to
make available generally to the investor public. The Consultant therefore agrees
not to include any information which is not generally available to the investor
public (whether such information is made available through press releases or
otherwise) in any materials published or disseminated by the Consultant without
first obtaining the Corporation’s prior written consent. For greater clarity,
the Consultant shall be free to disseminate and/or publish any and all
information relating to the Corporation which is generally available to the
investor public…


 
 

--------------------------------------------------------------------------------

 
 
11. INDEMNIFICATION FOR SECURITIES LAWS VIOLATIONS


The Corporation agrees to indemnify and hold harmless the Consultant and each
officer, director and controlling person of the Consultant against any losses,
claims, damages, liabilities and/or expenses (including any legal or other
expenses reasonably incurred in investigating or defending any action or claim
in respect thereof) to which the Consultant or such officer, director or
controlling person may become subject under the Securities Act of 1933 as
amended or the Securities Exchange Act of 1934 as amended, because of actions of
the Corporation or its agent, the Corporation’s material publicly available to
the Consultant, or materials provided to Consultant by Corporation for use by
Consultant in its performance under this Agreement.


The Consultant agrees to indemnify and hold harmless the Corporation and each
officer, director and controlling person of the Corporation against any losses,
claims, damages, liabilities and/or expenses (including any legal or other
expenses reasonably incurred in investigating or defending any action or claim
in respect thereof) to which the Corporation or such officer, director or
controlling person may become subject under the Securities Act of 1933 as
amended or the Securities Exchange Act of 1934 as amended, because of actions of
the Consultant or its agent in violation of the terms of this Agreement and
applicable securities laws, provided that this indemnity shall not apply insofar
as the losses, claims, liabilities and/or expenses result from material made
publicly available by the Corporation, or materials provided to Consultant by
Corporation for use by Consultant in its performance under this Agreement.




12. DAMAGE LIMITATION


In no event shall the Consultant be liable to the Corporation, or any officer,
director or controlling person thereof, for or be required to indemnify the
Corporation, or any officer, director or controlling person thereof, for an
amount greater than the amount of the compensation earned by the Consultant
under this Agreement up to the date of the breach, except to the extent (if any)
that the Corporation’s, or officer’s, director’s or controlling person’s losses,
costs, damages, expenses or liabilities arise from the gross negligence or
willful misconduct of the Consultant.




13. Corporation’s Covenants, Representations, Warranties and Obligations


The Corporation


 
 

--------------------------------------------------------------------------------

 

(a)  
agrees to pay and/or deliver the compensation to the Consultant pursuant to
section 3 hereof;






(b)  
covenants and agrees to provide to the Consultant all information and
documentation pertaining to the Corporation that is reasonably necessary for the
Consultant to perform its services hereunder; provided that the Corporation
shall not be obligated to furnish any material non-public information,




(c)  
covenants, represents and warrants that all information and documentation
provided to the Consultant herein, and provided to the public generally, will be
timely, and complete and accurate to the best of the Corporation’s information,
knowledge and belief at the time it is provided. The Corporation shall
immediately notify the Consultant in the event of any material change in respect
of such information or documentation which has been provided to the Consultant
by the Corporation and which change makes or is likely to make such information
misleading in any material respect;




(d)  
shall use reasonable efforts to make its senior executives available to the
Consultant on a regular basis, and as may be required by the Consultant;




(e)  
acknowledges and agrees that any reports and documents prepared by the
Consultant for the Corporation shall contain a disclaimer with respect to
liability of the Consultant to members of the public;




 
(d)
shall make reasonable efforts to cooperate on a timely basis with the Consultant
to enable the Consultant to perform its duties and obligations under this
Agreement;




 
(e)
warrants and represents that to the extent necessary the execution and
performance of this Agreement by the Corporation has been duly authorized by the
Board of Directors of Corporation in accordance with applicable law, and, to the
extent required, by the, requisite number of shareholders of Corporation;




 
(f)
warrants and represents that the performance by the Corporation of this
Agreement will not violate any applicable court decree or order, law or
regulation, nor will it violate any provision of the organizational documents
and/or bylaws of the Corporation or any existing contractual obligation by which
Corporation is bound;




 
(g)
shall, if required by the Consultant, review materials submitted to it by the
Consultant in a timely manner, and shall inform the Consultant of any material
inaccuracies contained therein within a reasonable time prior to the projected
or known publication or dissemination date;



14. Further Assurances


Each of the Parties covenants that they will do all such acts and execute all
such further documents, consents and authorizations, and the like, and will
cause the doing of all such acts and will cause the execution of all such
further documents as are within its power to cause the doing or execution of,
all as may be reasonably required to consummate the transactions contemplated
under this Agreement, and/or as may be reasonably necessary or desirable to
effect the purpose of this Agreement and to carry out the provisions herein,
and/or as may be reasonably required to better or more properly or fully
evidence or give effect to the transactions contemplated under this Agreement.


 
 

--------------------------------------------------------------------------------

 


15. Notices


Any notice, communication, payment or demand required or permitted to be given
or made hereunder (hereinafter a “Notice”) shall be sufficiently given or made
for all purposes if delivered personally to the Party or to an officer of the
Party to whom the same is directed or if sent by certified first class mail
within, postage prepaid, return receipt requested, or if transmitted by
telecommunications facilities, at the addresses as set forth below, namely:


if to the Consultant: Bristol Investor Relations, a division of
Bristol Capital Ltd.
47 Vivaldi Drive
Thornhill, Ontario L4J 8Z5
Fax No. (905) 326-1888
Attention: Glen Akselro d


if to the Corporation: BrandPartners Group, Inc.
10 Main Street
Rochester, NH 03839
Phone: (603) 335-1400
Attention: James Brooks




All such Notices shall be deemed to have been received when delivered or
transmitted, or, if mailed, on the day actually delivered.
 
16. Governing Law


This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of New York, without giving effect to the principles of
conflict of laws .
 
17. Dispute Resolution


Any disputes between the Parties arising out of, connected to, or relating to
this Agreement and its formation, breach, performance, interpretation and
application shall be settled by arbitration in accordance with the applicable
rules of the arbitration laws of the State of New York. Judgment on the award of
the board of arbitrators may be entered in any court having jurisdiction thereof
in accordance with the laws of the State of New York..
 
18. Independent Legal Advice


The Parties each acknowledge having obtained their own independent legal advice
with respect to the terms of this Agreement prior to its execution.




 
 

--------------------------------------------------------------------------------

 
19. Waiver


No waiver by any Party of a breach of any of the covenants, conditions and
provisions herein contained shall be effective or binding upon such Party unless
the same shall be expressed in writing and any waiver so expressed shall not
limit or affect such Party's rights with respect to any other future breach. No
other course of dealing between the Parties or any delay in exercising any
rights hereunder will operate as a waiver of any rights of either Party under
this Agreement.


20. Headings


The headings of the sections of this Agreement are inserted for convenience only
and do not constitute part of this Agreement.
 
21. Successors and Assigns


This Agreement shall be binding upon and enure to the benefit of the Parties
hereto and their respective heirs, executors, administrators, successors and
assigns. This Agreement is not assignable by either Party without the express
prior written consent of the other Party.
 
22. Gender and Number


All words and personal pronouns relating thereto shall be read and construed as
the number and gender of the Party or Parties referred to in each case require
and the verb shall be construed as agreeing with the required word and pronoun.
 
23. Severability


If any covenant or provision contained herein is determined to be, in whole or
in part, invalid or unenforceable by reason of any rule of law or public policy,
such invalidity or unenforceability shall not affect the validity or
enforceability of any other covenant or provision contained herein and, in the
case of partial invalidity or unenforceability of a covenant or provision, such
partial invalidity or unenforceability shall not affect the validity or
enforceability of the remainder of such covenant or provision, and such invalid
or unenforceable covenant or provision or portion thereof, as the case may be,
shall be severable from the remainder of this Agreement.
 
24. Final Agreement and Amendments


This Agreement expresses the final agreement among the Parties hereto with
respect to all matters herein and no representations, inducements, promises or
agreements or otherwise among the Parties not embodied herein shall be of any
force and effect. This Agreement shall not be altered, amended or qualified
except by a memorandum in writing, signed by all of the Parties hereto, and any
alteration, amendment or qualification thereof shall be null and void and shall
not be binding upon any such Party unless made and recorded as aforesaid.
 
 
 

--------------------------------------------------------------------------------

 
25. Execution in Counterparts and Fascimile


This Agreement may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original and all of which together shall
constitute one and the same instrument. In addition, the fully executed faxed
version of this Agreement shall be construed by all parties hereto as an
original version of the said Agreement.




IN WITNESS WHEREOF the parties have affixed their respective corporate seals,
attested by the hands of their respective officers duly authorized in that
behalf as of the date first written above.







SIGNED, SEALED AND DELIVERED )   In the presence of: ) BRISTOL INVESTOR
RELATIONS, a   ) division of BRISTOL CAPITAL LTD.    )      )   [witnesses] ) 
Per: ___________________   )  Name: Glen Akselrod   )   Title: President    )  
I have authority to bind the Corporation   )      )      )  BrandPartners Group,
Inc.    )      )      ) Per: _____________________   )      )  Name: James
Brooks    )  Title: Chief Executive Officer and Director   )  I have authority
to bind the Corporation

 
 
 
 

--------------------------------------------------------------------------------

 